 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Painters,Decorators and Paperhangers of Amer-ica, Local Union No. 823, AFL-CIOandIndependent PaintingContractors of New Mexico, Billy Needham,PresidentBrotherhood of Painters,Decorators and Paperhangers of Amer-ica, Local Union No. 823,AFL-CIOandJames L. Malone d/b/aMalone Paint ServiceBrotherhood of Painters,Decorators and Paperhangers of Amer-ica, Local Union No. 823,AFL-CIO;Painting and DecoratingContractors of America,Albuquerque ChapterandJames L.Malone d/b/a Malone Paint Service.Cases 28-CB-357, 364, 28-CC-201, and 28-CE-5.October 31, 1966DECISION AND ORDEROn April 20, 1966, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled proceeding, finding that the Respond-ents have engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent, Brotherhood ofPainters, Decorators and Paperhangers of America, Local Union No.823,AFL-CIO, filed exceptions to the Trial Examiner's Decision.The General Counsel filed an answering brief to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Respond-ent's answeringbrief, and the entire record in these cases, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.'[The Board adopted the Trial Examiner's Recommended Order.]' In agreeing with the Trial Examiner that Respondents'contract was not within theprotection of the construction industry proviso to Section 8(e), Member Fanning does notrely on the theory that the so-called"self-enforcement provisions" in an otherwise valid con-tract create an unlawful obligation under Section 8(e) of the Act.See his dissentingopinion inGreater Muskegon General Contraetor8 Association,152 NLRB 360, 369.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heard before Trial ExaminerLouis S. Penfield in Albuquerque, New Mexico,on October 26, 27,and 28, 1965,161NLRB No. 44. PAINTERS, LOCAL UNION-NO.,823621upon a consolidated complaint of,the ,General Counsel and, upon an answer byBrotherhoodof Painters,Decorators and Paperhangersof 'America, Local UnionNo. 823, AFL-CIO, herein called Respondent.' Painting and Decorating ContractorsofAmerica, Albuquerque Chapter, herein called PDCA, is named as a jointRespondent in Case No. 28-CE-5. PDCA filed no answer. It had a representativeat the hearing but he entered no formal appearance although given the opportunityto do so.The issueslitigated werewhether Respondent violated Section 8(b) (1) (B), 8(b) (3),and 8(b) (4) (ii) (A) and whether Respondent and PDCA violated Section 8(e) of theNational Labor Relations Act, as amended, herein called the Act. Prior to the hear-ing, Respondent filed objections to the consolidation of the cases,a motion to sever,and a motion to dismiss. These motions were considered at the opening of thehearing and denied without prejudice.The issues relating toeach of thecases werefully litigated, and I find no prejudice to have resulted from theirconsolidationin a singleproceeding.Matters raised in Respondent's motion todismisshave beenreiterated in its brief, and will be considered in the body of the Decision below.Upon theentirerecord,includingconsideration of briefs filed by Respondent andthe General Counsel, and upon my observation of thewitnesses,I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSBillyNeedham, painting contractor; Charles Picoult, painting contractor; HomerCorvin Painting Company; G. R. Argetsinger, painting contractor; Z. E. GadzialaPainting Company; Heisse Painting Contractor, Inc.; Harold L. Uber, painting con-tractor;Walter H. Humphrey, paint contractor; Monarch Painting; General Paint-ing; James L. Malone d/b/a Malone Paint Service are each presently, or have beenat times material to this proceeding, employers engaged in the painting, decorating,and drywall contractingbusinessinAlbuquerque,New Mexico. Under circum-stances to be described below, such employers formed a multiemployer bargaininggroup or association known as Independent Painting Contractors of New Mexico,herein called IPC. At all times material to this proceeding, IPC has existed for thepurpose of bargaining collectively on behalf of its members, and has bargainedcollectively on their behalf in a manner to be described below. During the pastyear the employers named, who comprise, or comprised, IPC obtained paintingequipment, goods, and material valued in excess of $50,000 from points outside theState of New Mexico for use in carrying on their painting contracting businesses.Keyston Applied Coatings, Inc.; Van Fleet Painting and Decorating; TrumanThornton Painting; Gaskill Painting and Decorating Co.; Mac Salas Painting Co.;Harry Stokes Painting; Estrada Painting, Inc.; Carlson Dry-Wall Co.; and HaroldDuBoise Painting are each employers engaged in the painting, decorating, and dry-wall contracting business in Albuquerque, New Mexico. Such employers comprise amultiemployer group and are members of 'PDCA, an employer association whichexists for the purpose, among other things, of bargaining collectively for its mem-bers, and at times material has so bargained. ' During the 'past year, employer-members of PDCA, in the course of conduct of their painting contractingbusinesses,obtained painting equipment,goods,and materials valued in excess of $50,000 frompoints located outside the State of New Mexico.Upon, the basis of the foregoing, I find that the businesses of the contractors whocomprise the membership of IPC and PDCA, respectively, affect commerce withinthemeaning of the Act, and that within current Board jurisdictional standards itwill effectuate the policies of the Act to assert jurisdiction over such businesses.U. THE LABOR ORGANIZATIONINVOLVEDRespondent is a labororganization within themeaningof Section 2(5) of theAct.I The consolidated complaint issued on October 12, 1965, and is based upon chargesfiledwith the National Labor Relations Board, herein called the Board, on the followingdates : In Case 28-CB-357 on June 8, 1965; in Case 20-CB-364, a charge on July 16, 1965,and an amended charge on August 18,1965; in Case 28-CC-201, an original charge onJuly 16, 1965,and an amended charge on August 18, 1965; and in Case 28-CE-5, onAugust 18, 1965. Copies of the consolidated complaint;the charges,and the amendedcharges have been duly served upon the parties. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementThis consolidated proceeding concerns a controversy arising frombargainingrelationships between Respondent and two employer associationsrepresenting paint-ing contractors in Albuquerque and vicinity. It is charged by the General Counselthat Respondent violated its statutory bargaining duty by repudiating a collective-bargaining agreement with IPC, and by attempting to bargain individually withemployer-members of IPC, that Respondent restrained and coerced a painting con-tractor in the choiceof his bargaining representative in violation of Section8(b) (1) (B) ; that Respondent and Respondent PDCA entered intoan agreementcontaining provisions violative of Section 8(e), and that Respondentrestrained andcoerced a painting contractor in violation of Section 8(b) (4) (A) by demandingthat he sign an agreement containing such 8(e) provisions. Respondentdenies fail-ure to fulfill its statutory bargaining duty, denies the unlawful character of the con-tractual provisions, and denies thatithas engaged in restraint and coercion relativeeither to the choice of a bargaining representative, or to the executionof an agree-ment containing unlawful provisions.B. The formation and status of IPCFor many years painting contractors in the Albuquerque area had contractualrelationships with Respondent. Many were members of PDCA which had negotiatedcollective-bargaining contracts withRespondenton their behalf. In 1960 a groupof painting contractors became dissatisfied with PDCA and revoked its authoriza-tion to represent them. Thereafter the dissident group sought to negotiate withRespondent or its owner. IPC was formed after the group consulted an attorney.IPC at no time had a constitution or bylaws, and never registered as an incorporatedor unincorporatedassociationwithany State agency.InFebruary and March1961, however,some ten paintingcontractorssigneda document entitled "Designa-tion of Agent" which reads in pertinent part as follows:The undersigned...in order to facilitate and make more economical thenegotiation of labor contracts, hereby appoints,designates and nominates theIndependent Painting Contractors Association of New Mexico, or its dulyauthorized agent or agents, to negotiate, sign and conclude any or all bargain-ing contracts with Painters Local Union No. 823 of Albuquerque, New Mexico,covering work performed by my film or my employees which is subject to thejurisdiction and legal representation of said Union covering painting, decorating,and dry wall work. I furtheragreeto observe and fully comply with the termsand conditions of any such contract so negotiated by the Association, the Inde-pendent Painting Contractors Association of New Mexico, Albuquerque, N.M.it is further agreed thatthis designationof myagent forcollective-bargainingpurposes aforesaid shall bebinding upon my heirs, assigns,and successors, andshall continuein force and effect unless terminatedby either party theretoupon ninety (90) days writtennotice.Following the signing of the aforesaid designation, the contractors met and choseBillyNeedham, one of the group, as president of IPC, as well as other officers.IPC, acting through Needham and other members, thereuponengaged incollective-bargaining negotiations with Respondent. This resulted in the execution of a two-year contract in June 1961. This contract was signed by IPC and Respondent.2Respondent claims that IPC never established itself as a lawful employer associa-tion, and that it never had capacity to bind its members to a valid and enforceablecontract. Respondent's claim is premised on its contention that IPC had no formalorganization othei than the "Designation of Agent," and thus that it never cameinto being as a legal entity with capacity to contract, and on the further contentionthat IPC lacked legal capacity to enter into a binding contract since it failed toregister as a unincorporated association with an appropriate New Mexico StateagencyBoth contentions must be rejected. Existence of a formally organized associationhas never been regarded by the Board as a condition precedent to the capacity of a2The contract named the then members of IPC, and had space at the end where eachmember might sign indicating that he agreed "to abide by the terms and intent of theabove agreement " PAINTERS,LOCAL UNION NO. 823623group of employers to bargain on a nultiemployer basis, or todesignate a repre-sentative to bind such employers to a contractresultingfrom such bargaining. Thetest has always been whether or not the employers have established a course of con-duct by which they have manifested a desire to be bound bygroup bargaining. Ifso, no formally established organization has ever beendeemed necessary.3The intent of the contractors in the instant case is clearly made manifestby theirsigning the "Designation of Agent." The lawful character of the group was notchallenged at the outset by Respondent which, as we have seen,entered intonego-tiations and executed a contract with IPC in 1961. Nor, as we shall see, didRespondent challenge the status of IPC in the 1962 negotiations or, indeed, at anytime untilitsought to repudiate the 1962 contract under circumstances to bedescribed below.Ifind no need to consider whether or not State law requiresan unincorporatedassociation to register with an appropriate State agency in order to execute a bind-ing contract.We are not confronted here withan issue ofState law, but with aquestion of Respondent'sduty to bargain under Federal law.Even if we assume,that Respondent correctly sets forth New Mexico Statelaw as requiringsuch regis-tration,an assumptionwhichI regard as open to question,it is not controlling. Theduty to bargain arises under Section 8(d) of the Act, and the Federal statute, notState law, controls the validity of contractual relations entered into in fulfillmentof such statutory bargaining duty.4 Nothing in the Act, as interpreted by the Boaidor the courts, suggests a registration requirement to insure validity of a collective-bargaining agreement 5Accordingly, I find that the painting contractors who executedthe designation ofagent signifiedthereby an intent to embark on groupbargainingnaming IPC astheir representativeto bind themin futurecollective-bargaining negotiations, and,thatat all timeshereafter, IPC functioned as representative of its members, withpower tobind them to a collective-bargaining agreement.6C. The negotiation of the 1962 contract and its subsequent repudiationWith the execution of the 1961 IPC contract, there came into being two separatecontracts applicable to painting contractors in the Albuquerque area. Different con-ditions in the two contracts gave rise to dissatisfaction, particularly among thosecontractors who had remained members of PDCA. This resulted in efforts by bothRespondent and PDCA to persuade IPC to enter into negotiations which mightlead to a single contract providing uniform conditions for employees of all paintingcontractors in the Albuquerque area Although IPC resisted such efforts at the out-set, it finally joined with PDCA in meeting with Respondent in July 1962 tonegotiate a joint agreement The circumstances of these negotiations, and the eve itswhich followed, provide thesubstanceof the controversy in which the GeneralCounsel alleges Respondent violated its statutory bargaining duty.The negotiations,themselves,and the developments which followed, are describedin the testimonyof George Suddarth,businessrepresentative of the Union, GlenCraven, administrative assistant of National Painting & Decorating Contiactois ofAmerica, a national organization with which the Albuquerque Chapter PDCA isaffiliated, Billy Needham, president of IPC, Charles Picoult, a member of IPC, anda participantin the negotiations,and R. F. Estrada, a member of IPC at the timeof negotiations but later a contractor-membei of PDCA. Confusion and equivoca-tion characterize the testimonyofwitnesseson both sides of the controversy.3Balaban and Katz (Princess Theatre),87 NLRB 1071,Electrical Contractors of Troyand Vicinity,116 NLRB 354;Local26,IBEW (Belsingcr Signs),152 NLPtB 1,CascadeEmployers Association, Inc.,141NLRB 469;QualityLimestone Products, Inc.143NLRB 5896Federal law would control in a suit brought for breach of contract whether in a Stateor Federal court As the U.S. Supreme Court has said "The dimensions of Section 301require the conclusion that substantive principles of federal labor law must be paramountIn the area covered by the statute."Local 174. Teamsters v Lucas FlourCo , 309 U S 95.5Conioaij8 Express v N L R B ,195 F 2d 900 (C.A2) , Gem go D Light BoatStoiage,Inc.,153 NLRB 1209;Memphis Mouldings Inc14G NLRB 265.0There is no evidence that any of the original members of IPC ever revoked theirdesignations in writing as required by the terms of the "Designation of Agent " Sonic ofthe members died and others went out of business, and one, R F. Estrada, abandonedIPC and cast his lot with PDCA However, IPC etas still meeting and undertaking tofunction as representative of its remaining members up to the time of the hearing 624DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough it is difficult to be sure of precision on many points, I believe the follow-ing recital of events constitutes a fair appraisal of the collective testimony of suchindividuals, particularly as it is buttressed by demonstrative evidence in the formof contracts, letters, and other documents.1.Representatives of IPC,PDCA,and Respondent met in joint negotiations inJuly 1962.Following 3 days of negotiations,a contract was consummated onJuly 25, 1962. It stands undisputed that complete agreement was reached amongthe representatives of the respective parties on that day,and that they signifiedthis by signing an undated document.It is likewise undisputed that the agreementreached purported to be between Respondent and the Painting and DecoratingContractors of America, Albuquerque Chapter, and the Independent Painting Con-tractors ofNew Mexico,hereinafter referred to as the "ASSOCIATION," asthe collective-bargaining representative for its members(present and future) andfor such other recognized paint and decorating contractors who have authorizedtheAssociations in writing to represent them in matters of collective bargaining.The draft was a complete contract covering all aspects of wages, hours, and work-ing conditions,and, admittedly,such contract was to supersede the existing contractswhich Respondent then had with each of the associations.By its terms,itwas torun until April 1, 1966.2.During the course of the 1962 negotiations,there was some discussion amongthe parties concerning the possibility that IPC might disband as an employer-association and that its members might affiliate with PDCA.The evidence estab-lishes, however, that no step was taken to carry this out prior to the completion ofthe negotiations,and it is not shown that the subsequent validity of any agreementreached was conditioned in any manner upon the disbanding of IPC at a later date.3.Shortly after July 25, 1962, the agreement was ratified without change by bothof the associations and by Respondent. The agreement was thereuponprinted inbooklet form.With one exception,to be noted below, the booklet is a verbatimcopy of the draft. The printed agreement contains space for the signatures of indi-vidual members of both associations. The record establishes that IPC members didsign individual copies of the booklet.? I am convinced, and find, that the purposeof obtaining the individual signatures was to make certain that each member wasapprised of the terms of the agreement reached, and not to effectuate a new orbinding individual contract with Respondent.8 Accordingly I find that upon ratifica-tion of the agreement executed in July, as above described, there came into beinga collective-bargaining agreement effective until April 1, 1966, between Respondentand the two associations .94.Following ratification the agreement went into effect, and for some months,at least, the parties appear to have functioned pursuant to its terms with no prob-lems of consequence. An effort was made to show that during this period IPCmembers took steps to disband their association, and also thatsome members joinedand actively participated in the affairs of PDCA. As noted above, however, nomember revoked the "Designation of Agent" in the prescribed manner. While the7While the record is silent on the question,presumably PDCA members did likewise.8Business Representative Suddarth testified that after the members had signed theirindividual contracts,itwas "the prerogative of the union to accept or reject the contractby signing It." Accordingly,Suddarth asserted that Respondent had no contracts withthose IPCmembers whose booklets Respondent,for undisclosed reasons, failed thereafterto sign. In view of the consummation and ratification of the agreement by all parties asrecited above,I find the rationale which leads to such a conclusion to be incomprehensible.8 Respondent asserts that I have no authority to "construe"the validity of or to "inter-pret" agreement.The statutory bargaining duty requires the execution of agreementsreached. To establish if it has been fulfilled in any given situation,the Board necessarilymust consider the nature of the agreement.It is well recognized that breach of contractmay also be an unfair labor practice;and that' Both the Board and the courts'may haveconcurrent jurisdiction in such matters,although possibly differing remedial powers:Local 174,Teamsters v. Lucas Flour, supra; Smith v. Evening News Assn.,371 U.S. 195;George E. Light Boat Storage, Inc.,153 NLRB 1208. I rest my findings on the premise thatwe are not here merely concernedwithenforcement or interpretation of a collective-bargaining agreement,but with a claim that Respondent has undertaken to repudiate anestablished bargaining relationship altogether.This may be a breach of its statutoryduty to bargain,and to the extent that the validity of the contract must be considered to as-certain if such has occurred,such "interpretation" is appropriate. PAINTERS, LOCAL UNION NO. 8 2 3625possibility of disbanding was apparently discussed at some IPCmeetings,evidenceof any steps taken to effectuate such an end is inconclusive.10 There is evidence ofparticipation in PDCA meetings by IPC members for a limited period, but even tothe extent that this took place, it does not suffice to establish that those, or anyother, IPC members had abandoned IPC as an association or had shifted theirallegiance to PDCA for bargaining purposes.5. InMarch 1963 George Suddarth was elected business representative ofRespondent. Suddarth testified that from the start of his term problems arose con-cerning the administration of the agreement. These centered on the proper inter-pretation of section 2, paragraph 1, entitled "Joint Committe." Section 2 providesfor the establishment of a joint committee comprised of employee and employerrepresentatives, the purpose of which isto resolve disputes and grievances arising outof the contract. According to the provisions of the typewritten draft, drawn upimmediately upon completion of the negotiations, composition of such committee isdescribed as follows:There shall be a permanent joint committee, three from the Associations andthree fromthe Union with twoalternates from each side.For some unexplained reason,when the agreement was printed the wording waschanged to read:Threeeachfromthe Associationsand three from theUnion with two alternates, one from each side.[Emphasis supplied.]There is asuggestionthatthe inclusionof the word "each"in the printed bookletwas merely a typographical error.6.There isno showingthatthe change in wording in the booklet was deliberatelymade to furthera particular position of eitherpartyor to create confusion. Nordoesthe recordestablishthat the exactcompositionof thejoint committee wasthe subject matter of dispute during the negotiations.Apparently, however, theparties interpreted the sectiondifferently.UnionRepresentativeSuddarthtestifiedthat itwas his understanding that the joint committeewould be comprisedof threerepresentativesfrom the twoassociationsand three from theunion.Billy Needham,presidentof IPC,testifiedthathe understoodthat the jointcommitteewouldconsistof three from each association,plus three from Respondent. The addition of theword "each" in the printedbookletlends some support to the latter construction,although it is not necessarily conclusive on the issue.7.There isan indication that in the initial months a jointcommitteewas set up,and, insofar as it needed to function at all, it did so without friction.The record isfar from clear on this, however,and I cannot clearly determine whether or not thejoint committee functioned in these initial months on a three and three, or on athree,three, and three basis.8.Suddarth testifiedthatafter assuming office he was never successful in settingup a joint committee,and thatwithout it he regarded it as impossible for the partiesto operate successfully under the contract.Suddarth statesthat suchcommitteecould not be formed because of the insistence of association representatives thatthe committee be made up on a three,three, and three basis, a composition whichSuddarth deemed as unacceptable.Whateverthe dissatisfactions,however, evenafterSuddarth took office,the parties continued to operate under the agreementwith no open break coming until the latter part of 1964.During this entire period,a little over a year and a half, despite the difficultieswhich Suddarthclaims besethim, there is nothing to show a serious effort on Suddarth's part to resolvethe dis-pute byreaching agreement among the parties,or by seeking to invokeSection 510The only evidence pointing in such direction is the testimony of witness Estrada, who,at one time,was a member of IPC,but at the time of the hearing had gone out of businessas a painting contractor.Estrada testified that members of IPC had agreed to disband,and that he had drawn up a document establishing this which had been signed by some ofthe members. Estrada admits, however, that this document was destroyed prior to thehearing, and he acknowledges that even when it existed he had never shown it to thepresident of IPC, Bill Needham Under the circumstances, I find Estrada's testimony to beunconvincing, and insufficient to counteract other evidence of IPC's continuing existence.264-188-67-vol 16141 626DECISIONSOF NATIONALLABOR RELATIONS BOARDof the contract providing for arbitration of "disputes over the interpretation of theterms and conditions of the agreement." 119. By the end of 1964, Suddarth states that he became convinced that it was notpossible to "make this thing work." In December of that year, Suddarth initiated aneffort to establish that no lawful or binding collective-bargaining agreement existed,and that the parties must undertake to negotiate a new contract. Suddarth statesthat this effort on his part was premised upon knowledge he had obtained from theState corporation commission establishing that neither association had been regis-tered with that State agency at the time the 1962 contract had been consummated,and on legal advice that he had received to the effect that the absence of suchregistration stripped each association of the legal capacity to enter into a bindingagreement. It was his contention, therefore, that the agreement reached in July 1962,was null and void. In early 1965, he apprised each employer group that it was not"a legal association," and that the contract that had been executed in 1962 wasinvalid.He suggested that the problem could be remedied by appropriate registra-tion forthwith, and by the negotiation of a new agreement to supersede that exe-cuted in 1962 which still had over a year to run. He suggested no other solution.10.PCDA accepted Suddarth's representation and registered with the Stateagency. Thereafter it entered into negotiations with Respondent which resulted inthe execution of a new agreement on February 12, 1965. This agreement coveredmembers of PDCA, and hereinafter will be referred to as the PDCA agreement.11.Although IPC and some of its members met with Suddarth, IPC refused toaccept his suggestions, claiming that registration was not required, and that the1962 agreement was still valid and binding.12. Suddarth, unsuccessful in his attempts to persuade IPC to take any steps to"legalize" its position, then approached individual IPC members taking the positionthat Respondent did not have a working, agreement "legal under the laws of thisstate;"-and therefore Respondent would be unable to supply men to the contractorunless he would meet and attempt to negotiate a "legal working agreement." Indi-vidualmembers, like IPC itself, declined to acquiesce and insisted on the con-tinuing validity of the 1962 agreement. Suddarth at no time since has retreatedfrom his position that the 1962 contract between Respondent and IPC has nobinding effect.12 It was following this that IPC filed the charges which serve as thebasis for the refusal to bargain allegations in the complaint.I find, that by the conduct above outlined, Respondent has repudiated its con-tractual obligations to IPC exising under the 1962 contract, which I have hereto-fore found to be valid and binding.D. Respondent's representation of employees in an appropriate unitand the effectof its repudiation of the 1962 contractIt stands undisputedthat atall times material herein Respondent has representedthe employees of painting contractors who comprised the membership of PDCAand IPC,respectively.In 1961,Respondent bargained with IPC on behalf ofemployees of its members and executed a collective-bargaining agreement coveringthem.In 1962, Respondent continued to represent them,and the 1962 contract pur-ported to cover employees of membersof IPCaswell as those of members ofPDCA.Even when Respondent asserted that the 1962 contract had no validity, itclaimed representation rights for employees of individual IPC members.Multiemployer bargaining unitshave 'uniformly been held appropriate wherethere has been a clearly expressed intention by the individual employers to beu Respondentargues thatit is improperto "construe" or "interpret"the agreement inan unfairlabor practiceproceeding.At the same time Respondentconcedes the compositionof the joint committee to be the basic problem. This is clearly a problem ofinterpretationof an ambiguous provision which the parties viewed differently.Respondent, however, offersno explanation for not resorting to contract machinery to resolve the dispute but, as weshall see below, it met the issue by declaring the agreement null and void without regardto any continuing bargaining duty.za Among other things Respondent filed a complaint in the New Mexico District Courtagainst IPC seeking a declaratory judgment to the effect that the 1962 contractwas nulland void because IPC was not a legal entity properly registered with the State,and thuswas incapable of executing a binding contract. IPC counter-claimed in that proceeding,claiming damages against Respondent for breach of contract resulting from its repudia-tion of the 1962 contract. Such proceeding was still pending at the time of the hearing. PAINTERS,LOCAL UNIONNO. 823627bound by group rather than individual action. The bargaining history outlinedabove shows that members of the IPC have expressedsuch intention,and furthershows acquiescence therein by Respondent both as to the 1961and the 1962 agree-ments.Under the circumstances, I find a unit comprised of employees who aremembers of IPC to be an appropriate unit withinthe meaningof Section 9(b) ofthe Act, and further find that at all times material to this proceeding, Respondenthas been the statutory representative of employees in such unit within themeaningof Section 9(a) of the Act.I have found that Respondent negotiated a valid collective-bargaining agreementin July of 1962 with PDCA and IPC as associations representing their member-employer painting contractors. I have also' found that when difficulties arose regard-ing the administration of this agreement, Respondent undertook to solve them byrepudiating its bargaining obligation under such contract, and by seeking in lieuthereof to negotiate a new agreement with the associations or their individual mem-bers.Respondent's alleged justification for such action is found solelyin its claimthat IPC was not a legal entity capable of entering into a legal and binding con-tract,_ and that, therefore, the 1962 contract was, in effect a nullity. I have foundRespondent's claims in this connection without merit. Therefore, the admittedrepudiation by Respondent of its obligation under the conrtact, and itsinsistencethat further bargaining with it be carried on by individual IPC members,stand asa clear breach of its continuing duty to bargain with IPC. I find that by such con-duct, Respondent has violated Section 8(b)(3) of the Act.E. The alleged restraint and coercion with regard to MaloneJames L. Malone was engaged in business under the name Malone Paint Serviceas a painting contractor in Albuquerque until August 1965, when he abandonedsuch business. From the outset Malone was a member of IPC, and hewas one ofthe painting contractors bound by the 1962 agreement between IPC, PCDA, andRespondent.Malone testified that -in April or May 1965, Suddarth had shown hima copy of the PDCA agreement, and had asked him to sign it. At the time Malonestates that he pointed out to Suddarth that he was already a party to the IPCcontract which was still good until 1966. Malone, however, did take a copy of thePCDA contract with him. During the ensuing two months or so, Malone had nofurther communications with Suddarth concerning the agreement.On July 13, 1965, Malone had occasion to call Suddarth to obtain a painter. Inresponse to Suddarth's request, Malone visited Suddarth's -office on the same day,atwhich time Suddarth showed him a copy of a complaint which had recentlybeen issued by the General Counsel against Respondent, and asked Malone how ithappened that his name appeared upon it.13 Malone was unable to explain whyhis namewas on the complaint. Malone states that Suddarth then told him that hemust take steps to withdraw his name from the complaint, and that hemust signthe PDCA agreement or that Respondent would "pull [his] men." Malone testifiedthat Suddarth also told him that on the following Friday night when Respondent'sexecutive committee had a scheduled meeting to discuss the complaint, he wouldundertake to obtain, and expected to receive, authorization from the executivecommittee "to pull every union man that worked" with the IPC contractors. Malonestates that Suddarth also asked him why he had not previously signed the PDCAagreement that he had taken some months before. Malone says that he replied thathe did not do so because he regarded the IPC agreement with Respondent as cover-ing his employees. He states that Suddarth replied that IPC had ceased to exist.If the statements of Malone are to be credited' they clearly establish that Sud-darth, 'as anauthorized representative of Respondent, threatened to take economicaction against Malone and his fellow IPC membersunlessMalone would abandonIPC and embrace the PDCA- contract. Suddarth's version of the events of July 13,isnot inaccord with Malone's. However, in his testimony Suddarth concedes thathe had previously given Malone a copy of the PDCA contract, and admits thatwhen Malone came to his office on July 13 a discussionensued concerning theIsThis was a complaint issued in Case 28-CB-357 on July 9, 1965.Therein Respondentwas alleged to have violated Section 8(b) (3) of the Act by repudiation of the 1962 agree-ment. Malone Paint Service was named as one of the employer IPC members. The allega-tions in this complaint are the same as those later incorporated in the consolidated com-plaint with which we are concerned in the instant proceeding. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint.He denies, however, that he in anyway attempted to coerce Malone inthe manner which Malone relates above. Throughout the proceeding Suddarth wasan evasive, argumentative, and never concise witness. His account of the eventsof July 13 illustrates each of these qualities. His narrative is discursive in theextreme, and is replete with efforts to include matters which could not have takenplace on that occasion. Suddarth admits that he told Malone that he would nolonger be able to furnish him with men, but he attemptsto assign as a reasonpast indebtedness on Malone's part to former painters who had worked for him.Malone admits that he had problems with past indebtedness, but he states that thematter had theretofore been cleared up to Suddarth's satisfaction, and that it didnot become an issue at the July 13 meeting. Nowhere in Suddarth's long andwandering account of the July 13meeting doeshe mention telling Malone that hemust withdraw his name from the complaint, and that he must sign with PDCAor his men would be pulled. Denial of such threats occurs only after completionof his narrative, and then only in response to leading questions. I find the denialcoming in such sequence to be unconvincing. In contrast to Suddarth, I found Maloneto be a straightforward witness who appeared to be telling a cohesive story of theevents which transpired on that occasion, and I am convinced, and find, that histestimony more nearly reflects what actually happened. Accordingly, I reject Sud-darth's denials, and find that the events of July 13 transpired substantially in themanner related by Malone above. I further find that by such conduct Respondentthreatened to take economic action against Malone by pulling hismen unlessMalone abandoned IPC as hisbargainingrepresentative and became a party tothe PDCA agreement.F. Conclusions with regard to the alleged violations of Section 8(b) (1) (B)Section 8(b)(1)(B) of the Act provides that it is an unfair labor practice fora labor organization to restrain and coerce "an employer in the selection of hisrepresentatives . . ." I have found above that Suddarth threatened Malone witheconomic action which, among other things, had the object of forcing him toabandon IPC as his representative for collective-bargaining purposes. A threat ofsuch economic action directed at the selection of a bargaining representative isprecisely the type of conduct that Section 8(b)(1)(B) proscribes. Accordingly,I find that Respondent has engaged in a violation of Section 8 (b) (1) (B) of the Act.G. The alleged unlawful clauses in the PDCA contractAs noted above, Respondent and PDCA entered into an agreement on Febru-ary 12, 1965. The General Counsel alleges in Case 28-CE-5 that certain of theprovisions in this contract are violative of Section 8(e) of the Act. The followingare the alleged unlawful provisions:Section 5, paragraph 3The parties recognize that certain standards ofcraftsmanship must be met in the painting and decorating field in order thatsuch field may retain and advance a reputation of good craftsmanship. There-fore, the parties agree that any and all work performed by signatories of thisagreement shall be done by qualified and competent craftsmen. ,If theemployer, parties hereto, shall subcontract work, provisions shall be made insuch subcontract for the employment of persons in accordance with the hiringprocedures provided herein, provisions shall be made for the observancesby said subcontractor of the terms of this agreement.Section 5, paragraph 3-aThe employees covered hereby reserve the rightto respect any picket line established by any labor organization, and it shallnot be a violation of this agreement on the employees' part to refuse to workbehind a picket line.Section 5, paragraph 2-a If any employer is found to be violating thisagreement and fails to correct said violation within forty-eight (48) hoursafter being notified of such violation by the Union, then, in that event, theUnion shall reserve the right to terminate said employer's agreementimmediately.Section 3, paragraph 3No party to this agreement whether employer oremployee shall be required to work for, or with, or employ on any job aperson who is acting in violation of this agreement. PAINTERS, LOCAL UNION NO. 823629The president of the Albuquerque Chapter of PDCA was present at the hearing,although not entering a formal appearance.He acknowledged that PDCA and itsmembers were maintaining and giving"full force" to"allprovisions"containedtherein. Respondent acknowledges execution and continued existence of such agree-ment, but claims it had taken no steps to enforce the provisions under attack. Asset forth above, however, I have found that on July 13, 1965, Respondentrestrained and coerced Malone for a purpose,among others,of gettingMalone toenter into the PDCA agreement.H Conclusions regarding the 8(e) and 8(b)(4)(ii)(A)violationsWe must first establish whether or not the provisions of the PDCA agreementattacked by the General Counsel are properly construed to be violative of the Act.Analysis of such provisions indicates the following:(1) Section 5, paragraph 3,restricts subcontracting to persons who agree to observe the contract and to, hireonly through Respondent;(2) Section 5, paragraph 3(a) permits employees torefuse to cross "any picket line"; (3) Section 5, paragraph 2(a) permits Respondentto terminate the agreement with an employer who violates any of its provisions;and (4)Section 3,paragraph 3, permits employees to engage in work stoppages ifthe employerviolates any of the provisions of the agreement.The Board has heldclauses of this nature not to be legitimate work preservation clauses primary inscope, but holds them to have a secondary thrust directed at disrupting or pre-venting the establishment of business relationships with employers who do notconform to the terms of the agreement.Thus clauses of the type found in section 5, paragraph 3, have been foundunlawful because in effect they require an employer to limit subcontracting topersons bound by the agreement,and to use the union hiring procedures in theagreement,thus becoming agreements whereby the contracting employer will becalled upon to "cease doing business with other employers"not in conformitytherewith.14The Board has also held picket line clauses similar to that in section 5, para-graph 3(a) to be violative of Section 8(e). It is reasoned that picket line clausesnot limited to covering protected activities engaged in by employees against theirown employer,or to activities against another employer who has been struck byhis employees in a strike by a representative which such employer is required torecognize,are tantamount to agreements to cease doing business with anotheremployer whose"production or services are under the union'sban." isThe self-enforcement language which is found in section 5,paragraph 2(a) andsection 3,paragraph 3, has also been held violative of Section 8(e). It is reasonedthat self-enforcement language, such as we find in both these clauses, when con-sidered in conjunction with language such as we find in section 5,paragraph 3,prohibiting subcontracting to parties not bound to observe the agreement,amountsto a sanction of private economic action, either by strike or termination, shouldthe contracting employer subcontract to an employer who is not bound to its terms,and that thus its effect is to constitute an agreement to cease doing business withinthe meaning of Section 8(e) of the Act.16Respondent urges the construction industry proviso of Section 8(e) to beapplicable to the contract in the instant case. Such proviso has the effect of takingsome subcontracting clauses outside the proscriptions of Section 8(e).17 An exam-16Building and Construction Trades Council of San Bernardino and Riverside CountiesvNLRB [Golding and Jones],328 F 2d 540(C A D C ) ,Tiuekdrivers Union,Local413, International Brotherhood of Teamsters,Chauffeurs.Warehousemen&Helpers ofAmerica(The Patton Warehouse Inc ),140 NLRB 1474,334 F 2d539 (C A D.C ).15Truckdrivers Union, Local 1118 (The Patton Warehouse Inc ), supra,Los AngelesBuilding and Construction Trades Council(Jones and Jones,Inc ),150 NLRB 159016Cement Masons Local Union No 97,AFL-CIO (Interstate Employers,Inc )149NLRB 1127,Muskegon Bricklaye-isUnion No. 5(Greater Msslegon General ContractorsAssociation),152 NLRB300elmal(laniated Lithographers of America,Ind (The Employ-ing Lithographers),130 NLRB985 enfd309 F 2d 31 (C A 9)11The construction industry proviso of Section 8(e) reads as follows "Provided, thatnothing in this subsection(e) shall apply to an agreement between a labor organizationand an employer in the construction industry relating to the contracting or subcontractingofwork to be done at the site of the construction,alteration,painting,or repair of abuilding,structure or other work." 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDination of the contract, however, indicates that its coverage includes, but is notlimited to, employers working in the construction industry. Nor does it appear thatby its terms the contract is limited exclusively to onsite work even when work isdone for the construction industry. Thus the specific language of the contractincludes painting of a great variety of things including "sign, pictorial, car, auto-mobile, carriage, aircraft,machinery,mural and scenic painters," among otherthings. In addition, provisions in the contract refer to "any and all work" and inno way are limited to onsite work in the construction industry. Under the circum-stances the provisions of the construction industry proviso are not applicable, andI so find. Moreover, even assuming,arguendo,that the proviso be deemed to apply,ithas been held that even construction industry contracts with similar picket lineand self-enforcement provisions do not attain immunity through the proviso.'8Accordingly, for reasons set forth above, I find the clauses attacked to be viola-tive of Section 8(e), and further find that the construction industry proviso of thatsection does not accord them immunity.The PDCA contract was entered into on February 12, 1965. The charge inCase 28-CE--5 was not filed until August 18, 1965, more than 6 months later. TheBoard has held, however, that the words "to enter into" must be interpreted broadly"and encompass the concepts of reaffirmation, maintenance, or giving effect to anyagreement which is within the scope of Section 8(e)." 19Respondent does not disavow the contract. On the contrary, I have foundRespondent's conduct on July 13, 1965, an attempt to coerce Malone into becominga party to the PDCA contract. I further find that this constitutes a reaffirmance ofthe validity of the PDCA agreement. Such reaffirmance occurred within the 6-monthperiod and in accord with the rationale of the cases cited in footnote 19, suchreaffirmance constitutes an "entering into" within the meaning of Section 8(e). Asive have seen above, PDCA acknowledged that its members were giving full forceand effect to all provisions of the contract. These of course would include thoseprovisions attacked, as well as all others, and I regard such admission by PDCAas constituting a reaffirmance on its part of the validity of the agreement. It isirrelevant that there is no showing of efforts to enforce the provisions underattack.20Accordingly, I find that the record establishes that both Respondent andPDCA reaffirmed the provisions of the existing agreement within the 10(b) period,and thus that Section 10(b) constitutes no bar to an attack on the lawful characterof the provisions of the agreement.Section 8(b) (4) (A) of the Act makes it an unfair labor practice for a labororganization to engage in acts of restraint and coercion with an object of"forcingor requiring" an employer "to enter into any agreement which is prohibited bySection 8(e)." I have already found that Respondent engaged in restraint andcoercion with regard to Malone by threatening economic action against him andother members of IPC with the dual object of bringing about an abandonment ofIPC, and forcing him to sign the PDCA agreement. Having also found that thePDCA agreement contains provisions violating Section 8(e), it follows that bysuch conduct Respondent has also violated Section 8(b) (4) (ii) (A) of the Act,and I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent and Respondent PDCA, as set forth in section III,above, occurring in connection with the operations of the employers described inIsMuskegon Bricklayers Union No. 5, supra; Los Angeles Building and ConstructionTrades Council, and Local 844, United Brotherhood of Carpenters i Joiners of America(Quality Builders, Inc),153 NLRB 383.15Dan McKinney Co ,137 NLRB 649 ;Los Angeles Mailers Union No. 9, IT U(HillbroNewspaper Printing Company, Division of Hearst Publishing Company, Inc),135 NLRB1132;District 9, International Association of Machinists, AFL-CIO (Greater St. LouisAutomotive Trimmers and Upholsterers Association, Inc ),134 NLRB 1354.20 At the hearing Respondent sought to show that at no time had It undertaken to en-force the provisions attacked. Assuming this to be true, It would be irrelevant to an attackon such provisions under either Section 8(e) or 8(b) (4) (ii) (A). Enforcement of suchprovisions might constitute a separate unfair labor practice, but the vice of the conductalleged as unlawful In the instant case relates to entering into or reaffirming an agree-ment containing unlawful provisions and not to acts undertaken in carrying out suchprovisions. PAINTERS,LOCAL UNION NO. 823631section I above,have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States,and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(b)(1)(B), 8(b)(3), and 8(b)(4)(ii)(A) and that Respondent and Re-spondent PDCA have jointly engaged in conduct violative of Section 8(e) of the Act,I shall recommend that they cease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that Respondent, by repudiating its obligations under the 1962contract, has not fulfilled its statutory bargaining duty. The basis for the repudia-tionwas Respondent's unwarranted rejection of IPC's status as the bargainingrepresentative of its members. It appears, however, that the 1962 contract expiredby its terms on April 1, 1966. The General Counsel does not seek, and I wouldregard it as inappropriate to direct, that the expired contract be reinstated. Thecontinuing status of IPC as the representative of its members, however, is to bepresumed. Having found IPC to be such representative with nothing appearing in.thisrecord to indicate that it no longer occupies such status, I shall order thatRespondent, upon request, bargain with IPC regarding the negotiation of a newcollective-bargaining agreement to succeed the 1962 contract and that if, as aresult of such negotiation, agreement is reached, that Respondent embody suchagreement in a written and signed contract.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I -make the following:CONCLUSIONS OF LAW1. IPC and PDCA are each employer-associations engaged in representing theirrespectivemembers for collective-bargaining purposes, and, as such, are employerswithinthe meaningof Section 2(2), (6), and (7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.3.All journeymen and apprentices employed by employers who are members ofIPC, excluding all other employees, and guards, watchmen, and supervisors asdefined by the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since July 1962 Respondent has been the representative of em-ployees in the unit described in paragraph 3, above, within the meaning of Section9(a) of the Act.5. In the latter part of 1964 or early 1965,Respondent repudiated an existingcollective-bargaining agreement with IPC, and at all times thereafter refused torecognize or bargain with IPC as the representative of its members in the unitdescribed in paragraph 3, above, and also undertook to bargain directly and indi-vidually with employer-members of IPC, thereby engaging in conduct violative ofSection 8(b)(3) of the Act.6.On or about July 13, 1965, by threatening to refuse to furnish painters toMalone, or to other IPC members,unlessMalone abandoned IPC as his bargainingrepresentative,Respondent restrained and coerced Malone,and other IPC mem-bers, in their selection of a representative for purposes of collective bargaining,thereby engaging in conduct violative of Section 8 (b) (1) (B)of the Act.7. The collective-bargaining agreement entered into by Respondent and Respond-ent PDCA on or about February 12, 1965, and subsequently reaffirmed by each ofthem,contains provisions violative of Section 8(e) of the Act.8. By threatening to refuse to furnish painters to Malone or other IPC memberswith an object of requiring Malone to enter into a contract containing provisionsviolative of Section 8(e) of the Act,Respondent has engaged in conduct violativeof Section 8(b) (4) (ii) (A) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings offact and conclusions of law, IrecommendthatRespondent,Brotherhoodof Painters,Decorators and Paperhang-ers ofAmerica, Local Union No. 823, AFL-CIO,and Respondent Painting and 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecorating Contractors of America, Albuquerque Chapter,21 and its officers, repre-sentatives, and agents, shall:1.Cease and desist from:(a)Refusing to bargain collectively with IPC as the representative of employeesof IPC's employer-members in the unit described above, by repudiating any validexisting collective-bargaining agreement that it has executed, or in any other mannerinterferingwith efforts of IPC as the representative of its employer-members tobargain with Respondent on behalf of employees in such unit.(b)Threatening to refuse to furnish painters to Malone, or other IPC members,unless they abandon IPC as their bargaining representative.(c)Enforcing or giving effect to section 5, paragraphs 2(a), 3, and 3(a), andsection 3, paragraph 3, of the collective-bargaining agreement entered into on Feb-ruary 12, 1965, between Respondent and Respondent PDCA, or to any like orrelated clauses in any other collective-bargaining contract between Respondent andan employer whereby such employer agrees, in substance, to cease doing businesswith any other person.(d)Threatening to refuse to furnish painters to Malone, or any other employer,where an object of such threat is to force or require such employer to enter intoan agreement prohibited by Section 8(e) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request for Respondent to bargain collectively with IPC as the exclu-sive representative of all employees in the unit herein found appropriate regardingthe negotiation of a new collective-bargaining contract to succeed the one whichexpired on April 1, 1966, and, if agreement be reached, to reduce it to writing andsign it.(b) Post in conspicuous places at Respondent's business offices and meeting hall,including all places where notices to its members are customarily posted, copies ofthe attached notice marked "Appendix A." Respondent PDCA shall mail to allitsmembers copies of the attached notice marked "Appendix B," with instructionsthat such members post such notices at their places of business or at such otherplaces where notices to their employees are customarily posted.22 Copies of saidnotices, to be furnished by the Regional Director of Region 28, after being signedby Respondent and Respondent PDCA, shall be posted by Respondent and PDCAmembers upon receipt thereof, and be maintained by them for 60 consecutive daysthereafter.Reasonable steps shall be taken by Respondent and Respondent PDCAto insure that said notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director of Region 28, in writing, within 20 days fromthe receipt by Respondent and Respondent PDCA of a copy of this Decision, whatsteps have been taken to comply herewith.23IT IS FURTHER RECOMMENDED that unless on or before 20 days from the receiptof this Decision and Recommended Order, Respondent or Respondent PDCA notifythe Regional Director that it will comply with the foregoing recommendations, theNational Labor Relations Board will issue an order requiring Respondent andRespondent PDCA to take the action aforesaid.n Only sections 1(c) and 2(b) of the Recommended Order are applicable to Respond-ent PDCA. .22111 the event that this Recommended Order is adopted by the Board, the words "a Deci-sion and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in, the notice. In the additional event that the Board's Order is enforced by -adecree of a United States Court of Appeals, the words "a Decree of the United, States'Court of Appeals Enforcing an Order" shall be substituted for the words "a, Decisionand Order."In the event this Recommended Order is adopted by the Board, paragraph 2(c)' shallbe modified to read: "Notify the Regional Director for Region 28, in writing, within10 'days from the date of this Order,what-stepsRespondents have taken to complyherewith."APPENDIX ANOTICE TO ALL MEMBERS OF BROTHERHOOD OF PAINTERS, DECORATORS, ANDPAPERHANGERS OF AMERICA, LOCAL UNION- No. 823, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended; we hereby notify you that:WE WILL NOT refuse to bargain collectively with Independent Painting Con-tractors of New Mexico, as the representative of employees of its members, PAINTERS, LOCAL UNION NO. 823633by repudiating or otherwiserefusingto recognizethe existenceof any validcollective-bargaining agreement which may be entered into.WE WILL NOT restrain and coerce employers in their selection of IndependentPainting Contractors of New Mexico, or any other representative, for the pur-poses of collective bargaining.WE WILL NOT enforce or give effect to section 5, paragraphs 2(a), 3, and3(a), and section 3, paragraph 3 of ourexistingcollective-bargaining agreementwith Painting and Decorating Contractors of America, Albuquerque Chapter,nor will we enter into, enforce, or give effect to any like or related clauses inany other collective-bargaining agreement with other employers whereby it isrequired that such employers cease doing business with any other employer.WE WILL NOT restrain or coerce any employer by threatening to refuse tofurnish painters where an object thereof is to cause such employer to enterinto a contract containing terms prohibited by Section 8(e) of the Act.WE WILL, upon request, bargain with Independent Painting Contractors ofNew Mexico as the exclusive representative of employees in the bargainingunit described below with regard to a new contract coveringwages,hours, andworking conditions of employees of members of such employerorganization.The bargaining unit is:All employees of employer-members ofIndependent PaintingContrac-tors of New Mexico, excluding all other employees,guards,watchmen, andsupervisors as defined in the Act.BROTHERHOOD OF PAINTERS, DECORATORS AND PAPERHANGERSOF AMERICA, LOCAL UNION No. 823, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 7011Federal Office Building and U.S. Courthouse, 500 Gold Avenue, SW., Albuquerque,New Mexico, Telephone 247-2583.APPENDIX BNOTICE TO ALL EMPLOYEESAND MEMBERS OF PAINTING AND DECORATINGCONTRACTORS OF AMERICA, ALBUQUERQUE CHAPTERPursuant to the Recommended Order of a Trail Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT enforce or give effect to section 5, paragraph 2(a), (3), and3(a) and section 2, paragraph 3 of our existing collective-bargaining contractwith Brotherhood of Painters, Decorators and Paperhangers of America, LocalUnion No. 823, AFL-CIO, or give effect to any like or related clauses in anyother collective-bargaining agreement with the aforesaid labor organizationwhereby we agree, in substance, to cease or refrain from doing business withany other employer.PAINTING AND DECORATING CONTRACTORSOF AMERICA,ALBUQUERQUE CHAPTER,Employer.Dated-------------------By-------------------------------- ----------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 7011Federal Office Building and U.S. Courthouse, 500 Gold Avenue SW., Albuquerque,New Mexico, Telephone 247-2583.